IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                             FILED
                                                                          February 4, 2009

                                             No. 08-50335               Charles R. Fulbruge III
                                                                                Clerk

In the Matter of: SHERRY L BELCHER

                                                          Debtor
---------------------------------------------------------------------

SHERRY L BELCHER

                                                          Appellant
v.

JOHN DOE; JOHN O’DOWD; GAYLE O’DOWD

                                                          Appellees



             Appeal from the United States United States District Court
                          for the Western District of Texas
                               USDC No. 5:06-CV-1068


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
        Debtor Sherry L. Belcher appeals from the district court’s order affirming
the bankruptcy court’s adjudication of two state-law causes of action in an
adversary proceeding. After reviewing the parties’ briefs, the record, and the



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-50335

applicable law, the district court’s judgment is MODIFIED for the following
reasons:
      1. The bankruptcy court had jurisdiction over the trespass to try title
      action and the claim that Belcher violated TEX. HEALTH & SAFETY CODE
      § 81.103 under its “related to” jurisdiction because both causes conceivably
      could have affected the bankruptcy estate. See 28 U.S.C. §1334; In re
      Wood, 825 F.2d 90, 93 (5th Cir. 1987). We need not decide whether a
      violation of TEX. HEALTH & SAFETY CODE § 81.103 is a personal injury tort
      under 28 U.S.C. § 157(b)(5) because Belcher impliedly consented to the
      bankruptcy court’s jurisdiction by failing to object in both the bankruptcy
      court and the district court. See In re Tex. Gen. Petroleum Corp., 52 F.3d
      1330, 1337 (5th Cir. 1995).
      2. Belcher fails to explain what witnesses and photographs she was
      precluded from offering or how denial of the evidence harmed her. She
      also provides no record citation for the purported real estate instruments.
      We find no error in the bankruptcy court’s evidentiary rulings. See, e.g,
      Triple Tree Golf, Inc. v. Nike, 485 F.3d 253, 265 (5th Cir. 2007) (holding
      that evidentiary rulings, which are reviewed for abuse of discretion and
      subject to harmless error analysis, will be affirmed unless a substantial
      right has been affected).
      3. We do find error in the bankruptcy court’s ruling that Belcher violated
      TEX. HEALTH & SAFETY CODE § 81.103 because there is no evidence that
      Belcher knew of Doe’s test. She knew of his health condition from what
      he had told her, but nothing was said to her about a test or medical proof.
      See New Times, Inc. v. Doe, 183 S.W.3d 122 (Tex. App. 2006).
      The judgment is modified to vacate the award of $1,000 damages to John
Doe for violation of the Health & Safety Code. The district court remanded to
the bankruptcy court the award of attorneys’ fees, and that is not before us. We

                                        2
                                No. 08-50335

leave that matter where it is, with however our present ruling may affect it.
AFFIRMED AS MODIFIED.




                                     3